The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
Claim Rejections - 35 USC § 112 – Written Description Requirement
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Previous 35 U.S.C 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 1-18 are withdrawn due to applicant’s amendments. 

Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for claims 1-18 are withdrawn due to applicant’s amendments to claims.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 and 10-18  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Yamada (US 20080150359) Figure 5. This rejection amplifies the definiteness requirement rejection.

    PNG
    media_image1.png
    576
    633
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    745
    790
    media_image2.png
    Greyscale

Regarding claim 1, Fig. 5 (examiner’s markup) of Yamada discloses an apparatus, comprising: a stack of a plurality memory semiconductor chips [30-A to 30-D], each of the memory semiconductor chips having a top side interface [where TS DQ Pin are located] and a bottom side interface [where BS DQ pins are located] and through silicon vias (TSVs) [for example TSV1 and TSV2] extending vertically through the semiconductor chip to electrically connect data (DO) interface pins [TS DQ Pin1] of the top side interface with the bottom side interface [BS DQ Pin], the bottom side interface [BS DQ Pin] to form electrical connections with the top side interface [TS DQ Pin2] of a respective immediately lower semiconductor chip [30-B] that the bottom side interface is mounted upon, the bottom side interface comprising: 
data (DO) interconnects [DQ Interconnects] coupled between the TSVs [TSV1] and the DO interface pins of the bottom side interface, the DO interconnects running laterally [as clearly shows in Fig. 5, DQ Interconnect run laterally to connect TSV1 to TSV2] to electrically connect the DO interface pins [TS DQ Pin1] of the top side interface through respective DO interconnects to respective alternative DO interface pins [TS DQ Pin2] of the bottom side interface instead of to respective corresponding DO interface pins of the bottom side interface, where the DO interconnects couple respective DO interface pins of the bottom side interface to respective laterally offset TSVs instead of to respectively vertically aligned TSVs [as clearly shows in Fig. 5, DQ pin of upper chip is connects to alterative pin of lower chip. They are not aligned in vertical direction].
Regarding claims 2 and 12, Fig. 5 of Yamada discloses wherein the DQ interconnects couple [DQ Interconnects] a group of the respective DQ interface pins of the bottom side interface [BS DQ Pin] to a group of laterally offset TSVs with respective offsets in a first lateral direction [clearly shows in in DQ Interconnects] and a DQ interface pin of the bottom side interface to a laterally offset TSV with an offset in an opposite lateral direction.
Regarding claims 3 and 13, Fig. 5 of Yamada discloses where the offsets in the first lateral direction each have a same lateral offset length and the offset in the opposite lateral direction has a different lateral offset length [as shows in Fig. 5, the horizontal and vertical offset have difference length [different in distance between vertical and horizontal].
Regarding claims 4 and 14, Fig. 5 of Yamada discloses wherein the same lateral offset length corresponds to a first distance between neighboring ones of the DQ interface pins [as shows in Fig. 5 at the DQ Interconnects, the offset length for reach TSV is the same].
Regarding claims 5 and 15, Fig. 5 of Yamada discloses wherein the different lateral offset length corresponds to a second distance [from TS DQ Pin1 to TS DQ Pin2 vs. distance between BS DQ Pin to TS DQ Pin2] across the group of neighboring DQ interface pins, connecting a DQ interface pin on one end of the group to a DQ interface pin on an opposite end of the group.
Regarding claims 6 and 16, Fig. 5 of Yamada discloses wherein a conductive path that extends downward through the memory semiconductor chips [from TS DQ Pin1 to TS DQ Pin2] advances through a particular lateral offset [at DQ Interconnects] in a first lateral direction with each next lower semiconductor chip [30-A to 30-B] to electrically connect to different laterally offset DQ interface pins in each successive laver, and then wraps around to realign with a DQ interface pin of a memory semiconductor chip higher in the stack [as shows in Fig. 6, similar to Fig. 2 of applicant].
Regarding claim 11, Fig. 5 of Yamada discloses a memory chip, comprising: a bottom side interface having data (DQ) interface pins [BS DQ Pin of chip 30-A] of the bottom side interface to form electrical connections with a respective immediately lower semiconductor chip [30-B] that the bottom side interface is to be mounted upon, 
through silicon vias (TSVs) [TSV1] extending vertically through the memory chip [30-A] to electrically connect DO interface pins of a top side interface [TS DQ Pin1] of the memory chip with the DO interface pins of the bottom side interface [BS DQ Pin]; and 
data (DO) interconnects [DQ Interconnects] to electrically connect the DO interface pins of the bottom side interface [BS DQ Pin] with the TSVs [TSV1], the DQ interconnects  running laterally [clearly shows in the DQ Interconnects] to electrically connect the DQ interface pins of the top side [TS DQ Pin1] interface through respective TSVs [TSV1] to respective alternative DQ interface pins [TS DQ Pin2 of TSV2] of the bottom side interface instead of to respective corresponding DQ interface pins of the bottom side interface, where the DO interconnects couple respective DO interface pins of the bottom side interface to respective laterally offset TSVs instead of to respectively vertically aligned TSVs [as clearly shows in Fig. 5, DQ pin of upper chip is connects to alterative pin of lower chip. They are not aligned in vertical direction].
Regarding claims 10 and 17, Fig. 5 of Yamada discloses wherein the memory chip resides in a computer in a stacked device having a stack of multiple memory chips [chips 30-A to 30-D are stacking] interconnected in layers.
Regarding claim 18, Fig. 5 of Yamada discloses method, comprising: 
stacking a plurality of memory chips [30-A to 30-D] each having a top side interface [TS DQ Pin1] and a bottom side interface [BS DQ Pin] and through silicon vias (TSVs) [TSV1] extending vertically through the memory chip to electrically connect data (DO) interface pins of the top side interface [TS DQ Pin1] with the bottom side interface [BS DQ Pin] to form electrical connections with the top side interface of a respective immediately lower semiconductor chip [chip 30-A to chip 30-B] that the bottom side interface is mounted upon; and, 
laterally running data (DO) interconnects [DQ Interconnects] coupled between the TSVs [TSV1] and the DO interface pins of the bottom side interface, the laterally running DO interconnects electrically connecting the DO interface pins of the top side interface [TS DQ Pin1] through respective TSVs [TSV1] to respective alternative DO interface pins [TS DQ Pin2 of TSV2] of the bottom side interface instead of to respective corresponding DO interface pins of the bottom side interface, where the DO interconnects couple respective DO interface pins of the bottom side interface to respective laterally offset TSVs instead of to respectively vertically aligned TSVs [as clearly shows in Fig. 5, DQ pin of upper chip is connects to alterative pin of lower chip. They are not aligned in vertical direction].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yamada (US 20080150359) Fig. 5 and Solomon (US 20090070721) Figure 29.
Yamada teaches the limitations of claim 1, as discussed above. Yamada does not mention a “system on chip.”

    PNG
    media_image3.png
    679
    902
    media_image3.png
    Greyscale

Solomon shows a desirable implementation of a 3D stacked memory that includes a system on chip.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Yamada’s stacked memory device (having the offset connections) to the teachings of Solomon’s stacked memory device (having an SoC to control the memory chips) for the purpose of providing a controller for the memory chips that could serve as an interface for transmitting/receiving required signals, performing signal processing, and controlling access to/from and functionality of the memory chips.

Claim 8-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yamada (US 20080150359) in view of Ito et al. (US Pub. 2011/0148469)
Regarding claims 8 and 9, Yamaha discloses all claimed invention, but does not specifically disclose wherein the stacked memory semiconductor chips are DRAM semiconductor chips. However, Fig. 2 of Ito discloses wherein the stacked memory semiconductor chips are DRAM semiconductor chips [paragraph 0067].
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Ito stacked memory device comprising DRAM to the teaching of Yamada having stacked memory chip for the purpose of providing a faster memory operation.


Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/
Primary Examiner, Art Unit 2825